Appellant was convicted of the offense of murder in the second degree. His punishment was fixed at imprisonment in the penitentiary for the term of ten years.
The appeal is on the record proper, without transcript of the testimony which now takes the place of a bill of exceptions. Code of 1940, 1943 Cumulative Pocket Part, Tit. 7, Secs. 827(1) to 827(6).
The indictment was in two counts, for murder in the first degree. Demurrers were sustained to the first count.
The second count, upon which, alone, the case was submitted to the jury, was — essentially — as follows, to-wit:
"The Grand Jury of said County further charges that before the finding of this indictment, William Wallace Pack, whose name is otherwise unknown to the Grand Jury than as stated, unlawfully and with malice aforethought killed Margette Marie Pack by striking her about the head and body with a blunt instrument, a better description of which is unknown to the Grand Jury than as stated contrary to law and against the peace and dignity of the State of Alabama." *Page 478 
This count, to our minds, met all the requirements of the law, and the demurrers to same were properly overruled. Code 1940 Tit. 15, Sec. 230; Id. Tit. 15, Sec. 259, form 79. To hold otherwise would, it seems to us, be supercritical.
We observe no erroneous action or ruling by the trial court, and the judgment is affirmed.
Affirmed.